Title: To Thomas Jefferson from Susannah Febvrier, 8 January 1805
From: Febvrier, Susannah
To: Jefferson, Thomas


                  
                     Sir 
                     
                     George Town January 8th 1805.
                  
                  Please to excuse me for troubling you but my reason for troubling you Sir, is to beg you would be so kind as to helpe me to a little money. I am in Greate distress and have two Children in my armes without any meens to Supporte them, and rent to pay which I am not able to due at preasent. My husband was obliged Give all his property up to his Creditors last Spring and finding him Self reduced to Such extreem poverty he returned to martineque where he processes Some property, and from whence he promised to Send me money to releave me from my distress but I have not yet received any thing from him. I was Sick all last Summer which prevented me from earning any thing to Supporte my Self and infants with this winter and in my Greaf and trouble I thought your Condesending Goodness might Perhapes helpe me to Somthing. I Cannot well express my Self to you Sir as I am not acquainted with Such importance if the dictates of my letter are wrong I hope your lordship will excuse me. I am Sir your most obedient Servent
                  
                     Susannah Febvrier 
                     
                  
               